Title: From George Washington to John Francis Mercer, 8 July 1784
From: Washington, George
To: Mercer, John Francis



Sir,
Mount Vernon 8th July 1784

Strange as it may seem, it is nevertheless true, that I have not had it in my power to transmit the enclosed Statement of accots between your Father’s Estate & Brothers, & myself, before this; & now it is possible there may be omissions, for I find my affairs (as far as the little leisure I have will enable me to look

into them) in very great disorder, requiring at least a Winter’s close application to assort papers & adjust accounts.
I send these accounts just as they stand upon my books—no credit I believe is omitted—if I am mistaken however, they may be allowed now, or whenever they are discovered. I am at a loss to know whether the three accots can, or ought to be blended in one; your brother & self may determine this point—I pray you & him to make such a general statement as will ascertain the balance, when all the credits are allowed. I know you will do me justice in this, & I want no more; but beg to have a copy of it transmitted to me as soon as convenient. I have not struck a balance on either of the accounts, because of Interest—& stopage of interest at proper epochas, which must come into the final settlement of all.
I can only repeat to you, how convenient it would be to me to receive that balance—I do assure you Sir, that I am distressed for want of money, & know not, as I never was accustomed to it, how to parry a dun—Nevertheless, I would not have you adopt measures, or precipitate a Sale which may be injurious to yourself.
Will you be so good as to ask your Brother in what manner I am to obtain Deeds for the two Lotts I bought at Colo. Mercers sale, & which are credited in his Accot? With esteem & regard I am Dr Sir &c.

G. Washington

